                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 NITIN KAMATH CIVIL ACTION

 VERSUS

 LEA ANNE BATSON, ET AL. NO.: 19-265-BAJ-RLB



                               RULING AND ORDER

       Before the Court is the Motion to Dismiss (Doc. 12) filed by Defendants Lea

Anne Batson, Maimuna D. Magee, and the City of Baton Rouge-Parish of East Baton


Eouge. Plaintiff Nitin Kamath did not respond to the motion; accordingly, the Court

considers the motion to be unopposed. For the reasons that follow, the Motion (Doc.


12) is GRANTED.

I. BACKGROUND

      Aztec Cove, L.L.C. is a limited liability company. (Doc. 1 at p. 5). Plaintiff is

the owner and sole member. Id. On March 15, 2017, the City of Baton Rouge-Parish


of East Baton Rouge adopted Ordinance 16444, which amended the Unified

Development Code governing the Rural District within East Baton Rouge Parish. (Id.

at p. 2). The amendment was required to take effect on March 30, 2018. (Id. at p. 5).


Aztek owns a certain tract of land zoned "Rural." (Id. at p. 5-6). Plaintiff alleges that


Aztec purchased the land relying on representations by City of Baton Rouge-Parish

of East Baton Rouge agents and employees that Aztec could proceed with a
commercial development on the land as long as the site plan was approved prior to


April 1, 2018. {Id. at p. 6).

       On March 21, 2018, Aztec requested the approval of a variance from the height

limitations for the building that it sought to construct. (Id. at p. 8). Plaintiff alleges

that Batson, the Parish Attorney, and Magee, an Assistant Parish Attorney, sought

to prevent Aztec from developing its land by refusing to issue Aztec a building permit.

(Id, at p. 10). Plaintiff alleges that Batson and Magee caused Aztec to be denied the

development and economically viable use of its land, which constitutes a taking in

violation of the Fifth Amendment of the United States Constitution. (Id. at p. 11).

       Now, Defendants move to dismiss Plaintiffs claim under Federal Rules of Civil

Procedure 12(b)(l) and 12(b)(6).i

II. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(l), a claim is properly dismissed

for lack of subject-matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the claim." In re FEMA Trailer Formaldehyde

Products Liab. Litig, 668 F.3d 281, 286 (5th Civ. 2012) (quoting Home Builders Ass'n,

Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). In determining its

jurisdiction, the Court may consider (1) tlie complaint alone, (2) the complaint

supplemented by undisputed facts evidenced in the record, or (3) the complaint

supplemented by undisputed facts plus the [CJourt's resolution of disputed facts."

Carroll v. Abide, 788 F.3d 502, 504 (5th Cir. 2015) (citation omitted).



1 Because Defendants arguments under Rule 12(b)(l) are persuasive, the Court will not address
Defendant s arguments under Rule 12(b)(6).

                                              2
III. DISCUSSION

      Defendants contend that Plaintiff lacks standing to bring suit because he does

not own the land that he alleges was subject to a taking. Under Louisiana law, (<[a]


member shall have no interest in limited liability company property." La. Stat. Ann.


 12:1329. Consequently, Louisiana courts have held that a limited liability company

alone has the right to sue in the event that its property sustains damage. Kelly v.


Porter, Inc., 687 F. Supp. 2d 632, 635 (E.D. La. 2010). Plaintiffs Complaint states

that Aztek owns the land that he alleges was subject to a taking. However, Aztec is

not the plaintiff in this matter. Accordingly, Plaintiff lacks standing to bring suit.

IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that the Motion to Dismiss (Doc. 12) is GRANTED.

Plaintiffs claim is DISMISSED with prejudice. A final judgment shall issue in

accordance with Federal Rule of Civil Procedure 58.




                             Baton Rouge, Louisiana, this ^ ' day of January, 2020.




                                              ^a
                                         JUDGE BRIAN ft.. JAQKSON
                                         UNITED STATESTrT^TRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
